DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 5-8, 10, 15-17, 19-23 are pending.
Response to Amendment
The amendment filed on 03/02/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 11/30/2020
The examiner modified the rejection below to address claim amendment.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-8, 10, 15-17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yabunouchi (PG pub 20100001636) and in view of Yabunouchi (PG Pub 20110278551), herein after as Yabunouchi II.
Regarding claim 1, 5-7, 10, 17, 20, Yabunouchi teaches LED device comprising compound:

    PNG
    media_image1.png
    505
    370
    media_image1.png
    Greyscale
 
Yabunouchi teaches the compound where Nitrogen is attached to the third location as set forth above, but Yabunouchi does not teach nitrogen is attached at a location (1st location) as below.


    PNG
    media_image2.png
    208
    511
    media_image2.png
    Greyscale

Where N is attached to either the first, second, third, fourth location.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of nitrogen of Yabunouchi to be on the first location since Yabunouchi teaches nitrogen compound either attached to the 1st or third location which is used as alternatively location and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. A substitution of know equivalent structures is generally recognized as being within the level of ordinary skill in the art.
Yabunouchi teaches the Ar4 being a substituted or unsubstituted arylene group having the number of carbon atoms of 6 to 50 forming the aromatic ring [para 25] but Yabunouchi does not teach the Ar4 is a single bond.
Yabunouchi II teaches a compound comprising 
    PNG
    media_image3.png
    99
    372
    media_image3.png
    Greyscale
 where the Ar2 would be 
    PNG
    media_image4.png
    179
    344
    media_image4.png
    Greyscale
 and L1 is single bond, or a substituted or unsubstituted arylene group having 6 to 50 ring carbon atoms [para 45]

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ar4 of Yabunouchi to be a single bond since Yabunouchi teaches single bond or a substituted or unsubstituted arylene group having the number of carbon atoms of 6 to 50 forming the aromatic ring which is used as alternatively  material and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. A substitution of know equivalent structures is generally recognized as being within the level of ordinary skill in the art.

Regarding claim 8, 16, Modified Yabunouchi teaches the claimed limitation, but modified Yabunouchi does not teach the n of 3a is equal zero.
Yabunouchi teaches 
    PNG
    media_image5.png
    141
    328
    media_image5.png
    Greyscale
where d2 would be 0 to 3.

Regarding claim 21-23, modified Yabunouchi teaches the organic El device comprising anode, cathode and an organic thin film layer between the anode and the cathode, wherein the organic thin film layer comprises a light emitting layer and at least one layer of the organic thin film layer comprises the compound as in claim 1 and the organic thin film layer (hole transporting layer) between the anode and light emitting layer [abstract para 19, Yabunouchi].

Claims 8, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yabunouchi (PG pub 20100001636), and further in view of Kato (PG pub 2120248426)
Regarding claim 8, 16, Modified Yabunouchi teaches the claimed limitation, but modified Yabunouchi does not teach the n of 3a is equal zero.
Kato teaches 
    PNG
    media_image6.png
    117
    291
    media_image6.png
    Greyscale
where o and p would be 0, R3 and R4 is akyl with one carbon [para 21-24].
It would have been obvious to one of ordinary skill in the art at the time in the art at the time the invention was filed to modify the n of Yabunouchi to be equal zero such that the 3a is the 3a” as shown in claim 15-16 since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).

    PNG
    media_image7.png
    108
    157
    media_image7.png
    Greyscale
as set forth above, but modified Yabunouchi does not teach 
    PNG
    media_image8.png
    137
    175
    media_image8.png
    Greyscale

Kato teaches a EL device comprising either 
    PNG
    media_image7.png
    108
    157
    media_image7.png
    Greyscale
or 
    PNG
    media_image8.png
    137
    175
    media_image8.png
    Greyscale
[para 19-24]

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify 
    PNG
    media_image7.png
    108
    157
    media_image7.png
    Greyscale
of modified Yabunouchi to be 
    PNG
    media_image8.png
    137
    175
    media_image8.png
    Greyscale
since Kato teaches 
    PNG
    media_image8.png
    137
    175
    media_image8.png
    Greyscale
 or 
    PNG
    media_image7.png
    108
    157
    media_image7.png
    Greyscale
which is used as alternatively compound and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. A substitution of know equivalent structures is generally recognized as being within the level of ordinary skill in the art.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yabunouchi (PG pub 20100001636), and further in view of PFlumm et al (WO2013135352, using PG Pub 20150115239 as equivalent English translation).
	Regarding claim 19, modified Yabunouchi teaches 
    PNG
    media_image7.png
    108
    157
    media_image7.png
    Greyscale
as set forth above, but modified Yabunouchi does not teach 
    PNG
    media_image8.png
    137
    175
    media_image8.png
    Greyscale


Pflumm et al teaches a EL device comprising either 
    PNG
    media_image7.png
    108
    157
    media_image7.png
    Greyscale
or 
    PNG
    media_image8.png
    137
    175
    media_image8.png
    Greyscale
[compound 2-3]


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify 
    PNG
    media_image7.png
    108
    157
    media_image7.png
    Greyscale
of modified Yabunouchi to be 
    PNG
    media_image8.png
    137
    175
    media_image8.png
    Greyscale
since Pflumm et al teaches 
    PNG
    media_image8.png
    137
    175
    media_image8.png
    Greyscale
 or 
    PNG
    media_image7.png
    108
    157
    media_image7.png
    Greyscale
which is used as alternatively compound and it is merely the selection of 

	Modified Yabunouchi teaches X being O, but modified Yabunouchi does not teach X being S.
Pflumm et al teaches EL device comprising a compound where X is either S or O [compound 50-51]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify X of modfieid Yabunouchi to be S since Pflumm et al teaches X would be S or O which is used as alternatively element and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. A substitution of know equivalent structures is generally recognized as being within the level of ordinary skill in the art.

Alternatively rejection:
Claim(s) 1, 5-8, 10, 15-17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (PG pub 20140167003) and in view of Yabunouchi (PG pub 20100001636)/
Regarding claim 1, 5-8 10, 15-17, 19-20, Kato et al teaches an organic electroluminescence comprising a compound:

Yabunouchi teaches LED device comprising compound:

    PNG
    media_image9.png
    115
    399
    media_image9.png
    Greyscale

Where Ar11 is 
    PNG
    media_image10.png
    185
    386
    media_image10.png
    Greyscale
, Ar12 is 
    PNG
    media_image11.png
    141
    412
    media_image11.png
    Greyscale
and Ar13 is 
    PNG
    media_image12.png
    183
    218
    media_image12.png
    Greyscale
 where L3 is a single bond, X11 is oxygen, a, b, k, l ,m is 0 [para 96-125]. 
 
st location) as below.

Yabunouchi teaches 
    PNG
    media_image2.png
    208
    511
    media_image2.png
    Greyscale

Where N is attached to either the first, second, third, fourth location.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of nitrogen of Kato et al to be on the first location as taught by Yabunouchi since Yabunouchi teaches nitrogen compound either attached to the 1st or third location which is used as alternatively location and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. A substitution of know equivalent structures is generally recognized as being within the level of ordinary skill in the art.
As for combination, modified Yabunouchi teaches the compound as required in claims 5-8, 10, 15-17.
Regarding claim 21-23, modified Yabunouchi teaches the organic El device comprising anode, cathode and an organic thin film layer between the anode and the cathode, wherein the .

Response to Arguments
Applicant’s arguments filed on 03/21/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Regarding argument that Pfulumm do not have a dibenzofuranyl group, it is found not persuasive since Pfulumm is only applied to teach 
    PNG
    media_image8.png
    137
    175
    media_image8.png
    Greyscale
and 
    PNG
    media_image7.png
    108
    157
    media_image7.png
    Greyscale
 which is used as alternatively compound and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. A substitution of know equivalent structures is generally recognized as being within the level of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/UYEN M TRAN/            Primary Examiner, Art Unit 1726